J-A05007-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    IN RE: H.C., A MINOR                       :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
    APPEAL OF: H.H., MOTHER                    :
                                               :
                                               :
                                               :
                                               :
                                               :   No. 1243 MDA 2021

                Appeal from the Order Entered August 31, 2021
    In the Court of Common Pleas of Susquehanna County Orphans' Court at
                           No(s): Adopt-019-2019


BEFORE:      OLSON, J., KUNSELMAN, J., and STEVENS, P.J.E.*

MEMORANDUM BY OLSON, J.:                       FILED: MARCH 18, 2022

        Appellant, H.H., (“Mother”) appeals from the August 31, 2021 order

terminating her parental rights pursuant to Section 2511 of the Adoption Act,

23 Pa.C.S.A. §§ 2101-2938 to her dependent child, H.C., who was born in

December 2010.        We remand this case in order that the trial court may

prepare a comprehensive opinion in accordance with this memorandum.

        The record demonstrates the following procedural history.1 On August

21, 2019, Susquehanna County Services for Children and Youth (“SCSCY”)

filed a petition for involuntary termination of Mother’s parental rights to H.C.

(“termination petition”) pursuant to 23 Pa.C.S.A. §§ 2511(a)(1), (a)(2),
____________________________________________


*   Former Justice specially assigned to the Superior Court.

1 The trial court’s August 31, 2021 amended order terminating Mother’s
parental rights does not provide a detailed procedural and factual history of
this case, as discussed more fully infra.
J-A05007-22



(a)(5), and (b).2     On September 28, 2020, Mother executed a consent to

adoption in which she agreed to the voluntary termination of her parental

rights to, and adoption of, H.C.         Petition to Confirm Consent, 11/5/20, at

Exhibit A (“Consent to Adoption”). SCSCY petitioned the trial court to confirm

Mother’s consent to voluntary termination of her parental rights and adoption

on November 5, 2020. On January 15, 2021, the trial court found that Mother

wished to revoke her consent to voluntary termination of parental rights and

adoption, and the trial court entered an order granting Mother’s motion to

revoke her consent and ordered that the matter proceed with an involuntary

termination hearing. Trial Court Order, 1/15/21.

       The trial court conducted an involuntary termination hearing virtually

via advanced communication technology due to the COVID-19 global

pandemic on March 1, 2021, March 23, 2021, June 30, 2021, and August 13,

2021, and conducted a person-to-person in-camera review of the child on July

1, 2021, at which only the child and guardian ad litem were present by

stipulation of the parties. On August 23, 2021, the trial court entered an order

terminating Mother’s parental rights to H.C. Trial Court Order, 8/23/21. On

August 31, 2021, the trial court entered an amended order terminating


____________________________________________


2 A review of the certified record reveals that the parental rights of J.C., the
child’s biological father, (“Father”) were involuntarily terminated by trial court
order dated September 30, 2020, and entered October 5, 2020. Trial Court
Order, 10/5/20. Father did not appeal the order terminating his parental
rights and he is not a party to this appeal.


                                           -2-
J-A05007-22



Mother’s parental rights to H.C. that included a correction as to Father’s last

name.3 Trial Court Amended Order, 8/31/21. This appeal followed.
____________________________________________


3 On September 17, 2021, Mother appealed from the August 23, 2021 order
terminating her parental rights to H.C., and this Court docketed the appeal at
1242 MDA 2021. That same day, Mother also appealed from the August 31,
2021 amended order terminating her parental rights to H.C., and this Court
docketed that appeal at 1243 MDA 2021.

In an October 25, 2021 per curiam order, this Court directed Mother to show
cause why her appeal docketed at 1242 MDA 2021 should not be quashed for
lack of jurisdiction in light of the amended order entered on August 31, 2021.
Mother filed a response with this Court on November 4, 2021, stating that she
filed a notice of appeal from both trial court orders terminating her parental
rights in order to preserve her appellate rights. Mother requested that this
Court consolidate the two appeals. In a November 8, 2021 per curiam order,
this Court quashed Mother’s appeal docketed with this Court at 1242 MDA
2021 on the basis “it appears that the August 2[3], 2021 [order] is a legal
nullity” in light of the August 31, 2021 amended order.

Section 5505 of the Pennsylvania Judicial Code states that, “[e]xcept as
otherwise provided or prescribed by law, a court upon notice to the parties
may modify or rescind any order within 30 days after its entry,
notwithstanding the prior termination of any term of court, if no appeal from
such order has been taken or allowed.” 42 Pa.C.S.A. § 5505 (emphasis
added). Therefore, the trial court in the case sub judice was permitted
pursuant to Section 5505 of the Judicial Code to modify its August 23, 2021
order terminating Mother’s parental rights to H.C. but only after providing
notice to the parties. See Commonwealth v. Renninger, ___ A.3d ___,
2022 WL 16581, at *13 (Pa. Super. 2022 Filed January 3, 2022) (en banc)
(slip opinion). Here, the certified record contains no such notice. However,
unlike the circumstances in Renninger, supra, where the appellant objected
to the trial court’s failure to provide notice and the modified order included a
substantive change to the original order, the parties in the case sub judice did
not raise an objection to the trial court’s failure to provide notice to the parties
prior to entering the August 31, 2021 amended order. Moreover, a review of
the August 31, 2021 amended order demonstrates that the only modification
was to correct a typographical error pertaining to Father’s last name. As such,
we find that Mother’s appeal properly lies from the August 31, 2021 order
terminating her parental rights to H.C. despite the trial court’s failure to



                                           -3-
J-A05007-22



       Mother raises the following issues for our review:

       [1.]   Did the trial court err [or] abuse its discretion in terminating
              the parental rights of [Mother], where [SCSCY] failed to
              present sufficient evidence to satisfy the elements of 23
              Pa.C.S.A. § 2511(a)(2) or [another] section not specifically
              mentioned in the trial court's [August 31, 2021] amended
              order?

       [2.]   Did the trial court err or abuse its discretion in terminat[ing]
              the parental rights of [Mother], where [SCSCY] failed to
              present sufficient evidence to establish that termination was
              in the best interest of H.C., [pursuant to 23 Pa.C.S.A.
              § 2511(b)]?

       [3.]   Whether the trial court erred as a matter of law [or]
              manifestly abused its discretion by not sufficiently stating
              with specificity [and] reference to the record its basis for
              terminating [Mother’s] parental rights [pursuant to 23
              Pa.C.S.A. § 2511(a)(2) and (b)]?

       [4.]   Whether the trial court erred as a matter of law [or]
              manifestly abused its discretion in determining whether
              [SCSCY] presented sufficient evidence to satisfy the
              grounds for termination of [Mother’s] parental rights under
              23 Pa.C.S.A. § 2511(a)(2) or [another] section not
              specifically mentioned in the trial court's [August 31, 2021]
              amended order?

       [5.]   Even if [this Court] determines [SCSCY] presented sufficient
              evidence to satisfy the grounds for termination of [Mother’s]
              parental rights under 23 Pa.C.S.A. § 2511(a)(2) of the
              Adoption Act or [another] section not specifically mentioned
              in the trial court's [August 31, 2021 amended] order,
              [whether] the trial court nevertheless erred as a matter of
              law [or] manifestly abused its discretion in determining

____________________________________________


provide notice pursuant to Section 5505. See Commonwealth v. Garzone,
993 A.2d 1245, 1254 n.6 (Pa. Super. 2010) (stating that an appeal properly
lies from an order modified pursuant to Section 5505), aff’d, 34 A.3d 67 (Pa.
2012).



                                           -4-
J-A05007-22


              termination of [Mother’s] parental rights [was] in the best
              interests of [H.C., pursuant to 23 Pa.C.S.A. § 2511(b)]?

Mother’s Brief at 7-8 (extraneous capitalization omitted).4

       In matters involving involuntary termination of parental rights, our

standard of review is well-settled.

       The standard of review in termination of parental rights cases
       requires appellate courts “to accept the findings of fact and
       credibility determinations of the trial court if they are supported
       by the record.” In re Adoption of S.P., 47 A.3d 817, 826 (Pa.
       2012). “If the factual findings are supported, appellate courts
       review to determine if the trial court made an error of law or
       abused its discretion.” Id. “A decision may be reversed for an
       abuse of discretion only upon demonstration of manifest
       unreasonableness, partiality, prejudice, bias, or ill will.” Id. The
       trial court’s decision, however, should not be reversed merely
       because the record would support a different result. Id. at 827.
       We have previously emphasized our deference to trial courts that
       often have first-hand observations of the parties spanning

____________________________________________


4 The fourth and fifth issues raised by Mother on appeal are duplicative of the
first and second issues raised by Mother, respectively. Moreover, a review of
the argument section of counsel’s appellate brief demonstrates that there is
only one argument section that addresses all five issues. Pennsylvania Rule
of Appellate Procedure 2119(a) directs that the argument section of an
appellate brief “shall be divided into as many parts as there are questions to
be argued; and shall have at the head of each part - in distinctive type or in
type distinctively displayed - the particular point treated therein, followed by
such discussion and citation of authorities as are deemed pertinent.” See
Mother’s Brief at 19-24 (setting forth a single argument section entitled “The
trial court erred in finding that [SCSCY] presented clear and convincing
evidence that involuntary termination of Mother's parental rights was
appropriate under [Section] 2511(a) and would best meet the developmental,
physical and emotional needs and welfare of [H.C.] under [Section] 2511(b)
and erred by not specifically stating with specificity [and] reference to the
record its basis for termination of Mother's parental rights” (extraneous
capitalization omitted; spelling errors corrected)); see also Pa.R.A.P.
2119(a).


                                           -5-
J-A05007-22


       multiple hearings.      See In re R.J.T., 9 A.3d [1179, 1190 (Pa.
       2010)].

In re T.S.M., 71 A.3d 251, 267 (Pa. 2013) (original brackets omitted). “[T]he

trial court is free to believe all, part, or none of the evidence presented, and

is likewise free to make all credibility determinations and resolve conflicts in

the evidence.” In re Q.R.D., 214 A.3d 233, 239 (Pa. Super. 2019) (citation

omitted). “If competent evidence supports the trial court’s findings, we will

affirm even if the record could also support the opposite result.” In re B.J.Z.,

207 A.3d 914, 921 (Pa. Super. 2019) (citation omitted).

       The termination of parental rights is guided by Section 2511 of the

Adoption Act, which requires a bifurcated analysis5 of the grounds for

termination followed by an assessment of the needs and welfare of the child.

       Our case law has made clear that under Section 2511, the [trial]
       court must engage in a bifurcated process prior to terminating
       parental rights. Initially, the focus is on the conduct of the parent.
       The party seeking termination must prove by clear and convincing
       evidence that the parent’s conduct satisfies the statutory grounds
       for termination delineated in Section 2511(a). Only if the [trial]
       court determines that the parent’s conduct warrants
       termination of his or her parental rights does the [trial]
       court engage in the second part of the analysis pursuant to
       Section 2511(b): determination of the needs and welfare
       of the child under the standard of best interests of the
       child. One major aspect of the needs and welfare analysis
       concerns the nature and status of the emotional bond between
____________________________________________


5 An analysis is a detailed and comprehensive statement by the trial court
that, in the context of an order terminating parental rights, sets forth the
applicable law, i.e., Section 2511, and explains the trial court’s rationale
underpinning a decision to terminate, or not terminate, an individual’s
parental rights by detailing, with citation and reference to the record, its
application of the law to the facts, as determined by the trial court.


                                           -6-
J-A05007-22


      parent and child, with close attention paid to the effect on the child
      of permanently severing any such bond.

B.J.Z., 207 A.3d at 921 (citation omitted; emphasis added). We have defined

clear and convincing evidence as that which is “so clear, direct, weighty, and

convincing as to enable the trier[-]of[-]fact to come to a clear conviction,

without hesitance, of the truth of the precise facts in issue.” In re Z.P., 994

A.2d 1108, 1116 (Pa. Super. 2010) (citation omitted). A child has a right to

a stable, safe, and healthy environment in which to grow, and the “child's life

simply cannot be put on hold in the hope that the parent will summon the

ability to handle the responsibilities of parenting.” In re I.J., 972 A.2d 5, 9

(Pa. Super. 2009).

      Here, without analysis, the trial court terminated Mother’s parental

rights to H.C. pursuant to Section 2511(a)(2). Trial Court Amended Order,

8/31/21, at ¶13 (stating, “[p]ursuant to 23 Pa.C.S.A. § 2511(a)(2), grounds

exist for involuntary termination of [] Mother’s [parental] rights”).

      Sections 2511(a)(2) provides as follows:

              § 2511. Grounds for involuntary termination

      (a)   General rule.--The rights of a parent in regard to a child
            may be terminated after a petition filed on any of the
            following grounds:

                                       ...

            (2) The repeated and continued incapacity, abuse,
            neglect or refusal of the parent has caused the child to
            be without essential parental care, control or subsistence
            necessary for his physical or mental well-being and the
            conditions and causes of the incapacity, abuse, neglect
            or refusal cannot or will not be remedied by the parent.


                                      -7-
J-A05007-22



23 Pa.C.S.A. § 2511(a)(2).

         In order to terminate parental rights pursuant to 23
         Pa.C.S.A. § 2511(a)(2), the following three elements must
         be met: (1) repeated and continued incapacity, abuse,
         neglect or refusal; (2) such incapacity, abuse, neglect or
         refusal has caused the child to be without essential parental
         care, control or subsistence necessary for his[, or her,]
         physical or mental well-being; and (3) the causes of the
         incapacity, abuse, neglect or refusal cannot or will not be
         remedied.

      In re Adoption of M.E.P., 825 A.2d 1266, 1272 (Pa. Super.
      2003) (citation omitted). “The grounds for termination due to
      parental incapacity that cannot be remedied are not limited to
      affirmative misconduct. To the contrary, those grounds may
      include acts of refusal[,] as well as incapacity to perform parental
      duties.” In re A.L.D., 797 A.2d 326, 337 (Pa. Super. 2002)
      (citations omitted).

In re Adoption of C.D.R., 111 A.3d 1212, 1216 (Pa. Super. 2015).

      Unlike subsection (a)(1), subsection (a)(2) does not emphasize a
      parent's refusal or failure to perform parental duties, but instead
      emphasizes the child's present and future need for essential
      parental care, control[,] or subsistence necessary for his physical
      or mental well-being. Therefore, the language in subsection
      (a)(2) should not be read to compel courts to ignore a child's need
      for a stable home and strong, continuous parental ties, which the
      policy of restraint in state intervention is intended to protect. This
      is particularly so where disruption of the family has already
      occurred and there is no reasonable prospect for reuniting it.

Z.P., 994 A.2d at 1117 (citation omitted).             “[W]hen a parent has

demonstrated a continued inability to conduct his[, or her] life in a fashion

that would provide a safe environment for a child, whether that child is living

with the parent or not, and the behavior of the parent is irremediable as

supported by clear and competent evidence, the termination of parental rights


                                      -8-
J-A05007-22



is justified.” Id. at 1118 (citation omitted). “A parent's vow to cooperate,

after a long period of uncooperativeness regarding the necessity or availability

of services, may properly be rejected as untimely or disingenuous.”           Id.

(citation and original quotation marks omitted).

      Section 2511, in “permitting the termination of parental rights[,]

outlines certain irreducible minimum requirements of care that parents must

provide for their children, and a parent who cannot or will not meet the

requirements within a reasonable time following intervention by the state may

properly be considered unfit and have his [or her] parental rights terminated.”

Id. (citation and original quotation marks omitted).

      Parental duty requires that the parent act affirmatively with good
      faith interest and effort, and not yield to every problem, in order
      to maintain the parent-child relationship to the best of his[, or
      her,] ability, even in difficult circumstances. A parent must utilize
      all available resources to preserve the parental relationship, and
      must exercise reasonable firmness in resisting obstacles placed in
      the path of maintaining the parent-child relationship. Parental
      rights are not preserved by waiting for a more suitable or
      convenient time to perform one's parental responsibilities while
      others provide the child with the child's physical and emotional
      needs.

Id. at 1119 (citation and original brackets omitted).

      Once the trial court determines that involuntary termination of parental

rights is warranted under Section 2511(a), the trial court is required to

engage in an analysis pursuant to Section 2511(b) to determine

whether termination is in the best interests of the child.               Section

2511(b) states,


                                      -9-
J-A05007-22


              § 2511. Grounds for involuntary termination

                                     ...

     (b)   Other considerations.--The court in terminating the rights
           of a parent shall give primary consideration to the
           developmental, physical and emotional needs and welfare
           of the child. The rights of a parent shall not be terminated
           solely on the basis of environmental factors such as
           inadequate housing, furnishings, income, clothing and
           medical care if found to be beyond the control of the parent.
           With respect to any petition filed pursuant to subsection
           (a)(1), (6) or (8), the court shall not consider any efforts by
           the parent to remedy the conditions described therein which
           are first initiated subsequent to the giving of notice of the
           filing of the petition.

23 Pa.C.S.A. §§ 2511(b). The analysis under Section 2511(b)

     focuses on whether termination of parental rights would best
     serve the developmental, physical, and emotional needs and
     welfare of the child. As this Court has explained, [Section]
     2511(b) does not explicitly require a bonding analysis and the
     term “bond” is not defined in the Adoption Act. Case law,
     however, provides that analysis of the emotional bond, if any,
     between parent and child is a factor to be considered as part of
     our analysis. While a parent's emotional bond with his or her child
     is a major aspect of the [Section] 2511(b) best-interest analysis,
     it is nonetheless only one of many factors to be considered by the
     court when determining what is in the best interest of the child.

        In addition to a bond examination, the trial court can equally
        emphasize the safety needs of the child, and should also
        consider the intangibles, such as the love, comfort, security,
        and stability the child might have with the foster parent.
        Additionally, this Court stated that the trial court should
        consider the importance of continuity of relationships and
        whether any existing parent-child bond can be severed
        without detrimental effects on the child.

In re Adoption of J.N.M., 177 A.3d 937, 943-944 (Pa. Super. 2018) (citation

and original brackets omitted), appeal denied, 183 A.3d 979 (Pa. 2018). A



                                    - 10 -
J-A05007-22



trial court may rely on a caseworker or social worker to determine the status

of and nature of a parent-child bond. J.N.M., 177 A.3d at 944 (holding, a trial

court “is not required by statute or precedent to order a formal bonding

evaluation be performed by an expert” (citation omitted)); see also In re

C.M.S., 884 A.2d 1284, 1287 (Pa. Super. 2005) (holding, a trial court must

“discern the nature and status of the parent-child bond, with utmost attention

to the effect on the child of permanently severing that bond” (citation

omitted)).

      In terminating Mother’s parental rights to H.C., the trial court set forth

the following 18 findings of fact in its August 31, 2021 amended order:

                              FINDINGS OF FACT

      1.     The subject child is [H.C.], [who was born in] December []
             2010.

      2.     The petitioner is [SCSCY] with an address of 75 Public
             Avenue, Montrose, Susquehanna County, Pennsylvania,
             18801.

      3.     [Mother was born in] July [] 1991 and [resides in]
             Lackawanna County, Pennsylvania[.]

      4.     [Father was born in] May [] 1986, and [his] address is
             unknown.

      5.     [] Father's parental rights [to H.C.] were terminated [by trial
             court order dated] September 30, 2020[, and entered
             October 5, 2020].

      6.     The minor child was found dependent [by the trial] court on
             August 11, 2016.

      7.     The minor [child] has been in placement since [August
             2016,] and has expressed that she would like to be adopted
             by her pre-adoptive foster parents.



                                      - 11 -
J-A05007-22


     8.    The minor has had six [] previous placements.

     9.    [] Mother has not shown significant progress towards
           alleviating the circumstances that necessitated placement.

     10.   [] Mother has not shown that she is able to maintain stable,
           consistent housing.

     11.   [] Mother has not maintained any ongoing [or] significant
           contact with the child since placement.

     12.   [] Mother has relocated to Missouri.

     13.   Pursuant to 23 Pa.C.S.A. § 2511(a)(2), grounds exist for
           involuntary termination of [] Mother's rights in that the
           repeated and continuous inability, neglect[,] and refusal of
           [] Mother to perform her parental duties has caused the
           child to be without essential parental care, control[,] or
           subsistence necessary for her physical and mental
           well-being, and the conditions and causes of the neglect and
           refusal cannot and will not be remedied by [] Mother.

     14.   The minor child has been removed from the care of [Mother]
           by the [trial] court or under a voluntary agreement with
           [SCSCY] for a period of at-least six [] months, the conditions
           which led to the removal or placement of the child continue
           to exist, the parent cannot or will not remedy those
           conditions within a reasonable period of time, the services
           or assistance reasonably available to the parent are not
           likely to remedy the conditions which led to the removal or
           placement of the child within a reasonably period of time[,]
           and termination of the parental rights would best serve the
           needs and welfare of the minor child.

     15.   [] Mother has not [] perform[ed] any parental duties for the
           minor child for a period in excess of six [] months.

     16.   [SCSCY] desires to terminate the parental rights of []
           Mother so that the minor child can be adopted by suitable
           persons, previously identified in the dependency matter.

     17.   [SCSCY] is willing and able to take continued custody of the
           minor child until adoption can be finalized.

     18.   To the best of [SCSCY’s] knowledge, [Mother] is not entitled
           to the benefits of the Soldiers' and Sailors' Civil Relief Act of
           1940, as amended 50 U.S.C.A. § 501, et seq.

                                     - 12 -
J-A05007-22



Trial Court Amended Order, 8/31/21, at 1-3 (extraneous capitalization

omitted). Without an analysis, including a summation of credible testimony

provided during the course of the termination hearing or reference to the

certified record or other evidence, the trial court summarily terminated

Mother’s parental rights to H.C. in a one sentence statement as follows:

      Mother has, through her course of conduct continuing for a period
      of over six [] months, failed to perform her parental duties and
      has caused the subject child to be without essential parental care,
      control[,] or subsistence necessary for the subject child's physical
      and mental well-being.

Id. at 3.

      “A parent's right to make decisions concerning the care, custody, and

control of his or her children is among the oldest of fundamental rights.” In

re Adoption of C.M., 255 A.3d 343, 358 (Pa. 2021). “[A] decree terminating

parental rights is widely regarded as the civil law equivalent to the death

penalty, forever obliterating the fundamental legal relationships between

parent and child.” Id. at 362. A decision to terminate parental rights has

far-reaching and intentionally irreversible consequences for the parent and

the child and, as such, the significant gravity of such a decision should not

escape the jurists of this great Commonwealth. Because a child’s future hangs

in the balance during termination proceedings, trial courts should be

ever-mindful to give full attention to the matter, proceed as expeditiously as

possible, and provide a comprehensive, thorough analysis explaining its

decision to terminate, or not terminate, parental rights, by detailing the



                                     - 13 -
J-A05007-22



applicable law as it applies to the individual circumstances of the case with

reference to the certified record in support thereof. Anything short of such a

comprehensive and thorough analysis constitutes an injustice to the child.6

       Simply put, in the case sub judice, the trial court’s August 31, 2021

amended order terminating Mother’s parental rights to H.C., while it included

findings of fact interspersed with statements of law, lacked an analysis, much

less a comprehensive and thorough analysis, of the facts of the case as they

apply to the law that explains in detail with reference to the certified record

the trial court’s decision to terminate Mother’s parental rights pursuant to

Section 2511(a)(2) and (b).7 We are unable to conduct a meaningful appellate


____________________________________________


6As our Supreme Court in Daniels v. Workers’ Compensation Appeal Bd.
(Tristate Transport), 828 A.2d 1043 (Pa. 2003) explained,

       One of the virtues of the legal profession - and it is a virtue that
       certainly applies to the judicial decision-making process - is that
       it depends upon reasoned articulation. Views are oftentimes
       shaped, molded, and changed in the very process of articulation.
       In addition, a [trial court’s] expression of the basis for a decision
       may reveal distinct legal error, as in the misapprehension of a
       governing standard or a material fact.

Daniels, 828 A.2d at 1054 n.8.

7 It may be inferred from the trial court’s order terminating Mother’s parental
rights to H.C. that the trial court found termination of parental rights to be in
the best interest of the child, albeit without reference to Section 2511(b).

Section 2511(a)(5) states that “[t]he rights of a parent in regard to a child
may be terminated after a petition filed” when




                                          - 14 -
J-A05007-22



review of the amended order terminating Mother’s parental rights to H.C.

because the trial court’s amended order lacked an analysis with reference to

the certified record. See Commonwealth v. Moto, 23 A.3d 989, 995-996

(Pa. 2011) (explaining that, while appellate courts presume, absent evidence

to the contrary, that a trial court applies the facts in its possession and

“carefully consider[s] the entire record,” what a “trial court must do is to

explain the rationale for its decision in legal and factual detail sufficient to

allow meaningful review” (emphasis in original)); see also Artzt v. Artzt,

556 A.2d 409, 410 (Pa. Super. 1989) (stating that, when a comprehensive

opinion, which includes a thorough analysis of the record, findings of fact, and

conclusions of law, is not filed, remand for filing of such an opinion is


____________________________________________


       The child has been removed from the care of the parent by the
       court or under a voluntary agreement with an agency for a period
       of at least six months, the conditions which led to the removal
       or placement of the child continue to exist, the parent cannot or
       will not remedy those conditions within a reasonable period of
       time, the services or assistance reasonably available to the parent
       are not likely to remedy the conditions which led to the removal
       or placement of the child within a reasonable period of time and
       termination of the parental rights would best serve the needs and
       welfare of the child.

23 Pa.C.S.A. § 2511(a)(5) (emphasis added). Although the trial court does
not cite to Section 2511(a)(5) as a ground for terminating Mother’s parental
rights, the trial court does state that “[t]he minor child has been removed
from the care of [Mother] by the [trial] court . . . for a period of at-least
six months[.]” Trial Court Amended Order, 8/31/21, at ¶14 (emphasis
added). Due to the lack of comprehensive analysis, it is unclear whether the
trial court also found sufficient grounds for termination of Mother’s parental
rights to H.C. pursuant to Section 2511(a)(5).


                                          - 15 -
J-A05007-22



mandated), appeal denied, 597 A.2d 1115 (Pa. 1991); Crowther v. Waida,

414 A.2d 675, 676 (Pa. Super. 1979) (stating that, in order to conduct a

meaningful review on appeal, this Court requires a comprehensive opinion

reflecting the trial court’s thorough analysis of the record and specifying the

reasons for its ultimate decision); Pennsylvania Social Servs. Local 668 v.

Pennsylvania Labor Relations Bd., 392 A.2d 256, 260 (Pa. 1978) (stating,

“In order for review to be meaningful, the [trial court’s opinion] must contain

statements of the reasons and basis for the decision which are sufficient to

demonstrate to the appellate court that the adjudication was not an abuse of

discretion. What is sufficient will vary from case to case.”). Therefore, we

are constrained to remand this matter in order that the trial court may prepare

a comprehensive Rule 1925(a) opinion analyzing the applicable law and the

facts of the case sub judice. The trial court shall file its comprehensive opinion

within 30 days of this decision. Thereafter, Mother shall have 14 days in which

to file a response. Upon the filing of Mother’s response, if any, SCSCY and

the guardian ad litem for H.C. shall have 14 days in which to file a response.

The certified record shall be returned to this Court no later than 60 days from

the date of this decision.

      Case remanded. Jurisdiction retained.




                                     - 16 -